Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.


Terminal Disclaimer
The terminal disclaimer filed on  08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior US Patent No. 10765015 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Allowable Subject Matter
Claims 1-7, 9-17 and 19-20 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claims 1 and 11, patentability exists, at least in part, with the claimed features of “a plurality of AC trunk splice connectors, spaced along the AC trunk cable, for coupling to a plurality of inverters in a one-to-one-correspondence, wherein each AC trunk splice connector of the plurality of AC trunk splice connectors comprises at least two phase-line conductors for coupling AC power from the corresponding inverter to the at least two wires of the AC trunk cables wherein each AC trunk splice connector of the plurality of AC trunk splice connectors comprises a plurality of keying features that are different from a plurality of keying feature on a DC socket of the corresponding inverter, and wherein the plurality of keying features on the AC trunk splice connectors prevent the AC trunk splice connector from being plugged into the DC socket.”
 Bird et al US 4376565 A, Fabian et al US 7153170 B1, as well as, Olsson et al US 5370556 A are all cited as teaching some elements of the claimed invention including keying/locking features for connectors to a cable assembly. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Amendment
Applicant’s amendment and RCE filed on 05/03/2022 has been fully considered and finds the claims allowable with the terminal disclaimer filed on 08/09/2022 to overcome Non-statutory Double Patenting (NSDP) Obviousness Type. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841